Citation Nr: 0601869	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-26 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of gunshot 
wounds to the right and left thighs.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and granddaughter


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel





INTRODUCTION

The veteran was missing from August 1942 to March 1945, and 
had recognized guerilla service from March 1945 to July 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the veteran's claim 
for service connection for residuals of gunshot wounds to the 
right and left thighs.  In June 2005, the veteran testified 
before the Board at a hearing that was held at the RO.

The Board notes that at his June 2005 hearing, the veteran 
appears to have raised a new claim for entitlement to pension 
benefits.  The Board refers this matter to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  All requisite notices and assistance to the claimant have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran does not have currently diagnosed residuals 
of gunshot wounds to the right and left thighs.


CONCLUSION OF LAW

Residuals of gunshot wounds to the right and left thighs were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 107(a), 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The Board notes that with regard to service before July 1, 
1946, in the organized military forces of the Government of 
the Commonwealth of the Philippines, including organized 
guerilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except benefits under contracts of National Service 
Life Insurance entered into before February 18, 1946; chapter 
10 of title 37; and chapters 11 and 13 of Title 38.  
38 U.S.C.A. § 107(a) (West 2002).  Because the veteran in 
this case is seeking benefits under chapter 11, he is not 
precluded from an award of service connection.  

The veteran claims he is entitled to service connection as a 
result of wounds sustained on his thighs while he was hiding 
in a bamboo grove during an attack from a Japanese airplane, 
sometime in 1941.  The Board notes that it is somewhat 
unclear whether the wounds he sustained were the result of 
gunshots, shrapnel, or from the bamboo.  The veteran claims 
that at that time he was serving with the 66th Infantry, M 
Company, of the United States Army.  Immediately following 
the injury, the veteran allegedly was treated for three 
months by a "quack" physician, who, the veteran testified, 
did not keep treatment records.  The veteran testified that 
following this three-month period, he reported back to his 
unit.

As noted above, the veteran testified that his wounds were 
incurred sometime in 1941.  In support of his claim, he 
submitted a February 2004 affidavit sworn by a fellow 
serviceman, who averred that sometime in 1942 the veteran was 
wounded by bullets or shrapnel from a Japanese airplane, or 
that his wounds were caused by the bamboo in which he hid 
from the Japanese.  In light of these two statements, it is 
somewhat unclear when the veteran's wounds were incurred.  If 
they were incurred in either 1941 or 1942, however, they 
would not have been incurred during a period of recognized 
service for VA purposes, and the veteran would not be 
entitled to service connection for residuals of these wounds.  
For VA purposes, the veteran's period of recognized active 
service is from March 1945 to July 1945.  Therefore, in order 
to be entitled to service connection, his wounds must have 
been incurred during this period.  

Even if the veteran had alleged that his wounds were incurred 
in his period of recognized service, however, his service 
medical records are negative for any indication of a shrapnel 
wound, or any other injury, to the thighs.  His March 1946 
report of examination on separation indicated that he had 
received no wounds and that his skin was normal.

The Board notes that the veteran alleges that he received 
treatment for the residuals of his wounds in September 2003.  
However, despite multiple requests for more specific 
information as to who provided the treatment, the veteran did 
not respond, and therefore VA was unable to obtain records 
documenting such treatment.  Accordingly, the Board finds 
that there is no evidence in this case that the veteran 
currently has residuals of injuries sustained as a result of 
an aerial attack by the Japanese.  As noted above, one 
requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  The evidence in this case does not 
indicate present residuals of gunshot (or shrapnel) wounds to 
the thighs.  Even if the Board were to assume that the 
veteran did suffer some type of injury to the thighs in 
service, no residuals of such wounds are shown in his service 
medical records, including the separation examination, and 
there is no post-service probative medical evidence of any 
residuals of gunshot or shrapnel wounds.  In the absence of 
current medically-diagnosed residuals of gunshot (or 
shrapnel) wounds, there is no basis for establishing service 
connection for such condition.

The Board notes that at his personal hearing in June 2005, 
the veteran displayed the scars on his right and left thighs 
to the undersigned Veteran's Law Judge.  While the veteran's 
thighs certainly bear scars, the presence of the scars alone 
does not indicate that they were incurred during the 
veteran's period of recognized service.  The veteran has not 
provided any proof that the wounds were incurred during his 
period of active service.  

The veteran has alleged that he has current residuals of 
gunshot (or shrapnel) wounds to the thighs, but as a layman, 
he has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

The Board concludes that the claimed residuals of gunshot (or 
shrapnel) wounds to the thighs were neither incurred nor 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in September 2003 
and April 2004; a rating decision in January 2004; a 
statement of the case in April 2004; and a supplemental 
statement of the case in July 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for residuals of gunshot wounds to the 
right and left thighs is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


